Title: To Thomas Jefferson from Madame De Corny, 23 July 1790
From: Ethis de Corny, Ann Mangeot (Mme Ethis de Corny)
To: Jefferson, Thomas



23 juillet

Je vous ai ecrit en octobre, vous me repondez le 2 avril, et je recois votre lettre le 20 juillet. Autant vaudroit dater des champs elisées que de New york. Ah, je l’avois bien dit que je ne vous reverrois jamais; mes adieux ont devances les votres, et lorsque je fus chez vous apres le depart, ma tristesse extreme fut un pressentiment bien juste. Enfin soyez heureux, comme vous lentendez, a votre maniere, bien loin de moi, separé meme de vos filles. Il est donc bien vrai que je ne vous reverrai jamais. Je nay dautre affaire que celle daimer et de regretter mes amis; ainsi, mon souvenir vous est assuré, mais le vôtre, ah, quil est douteux.—Je vais vous predire votre sort, vous vous remarirez, oui, c’est sur, Votre femme sera heureuse et vous aussi, je lespere bien; mais qui me retracera a votre souvenir? Allons, encore un sacrifice a la necessité.

Votre fille est donc mariée, et son gout s’est raporter avec le votre. Les bons peres doivent etre ainsi recompensé par leurs enfans. Et cette chere Pauly qui parle de moi, pourquoi navez vous pas eu assez de confiance pour me la laisser? Mais non, il eut ete trop difficile de vous la rendre. Faitte mille amitie a ces deux chere filles. Je parie que laînée a deja sa jolie taille gâté.—Mr. Short crain de quitter paris. Lhistoire de notre revolution est interessante a suivre, quoique tout les gens sensés trouvent que depuis longtems nous avons passé le but. Lordre judiciaire et le militaire ne sont pas encor organisé; la municipalite de paris n’est encor que provisoire. Et pourtant lon a fait beaucoup de choses: en destruction il ny a plus rien a inventer. Loperation sur le clerge est un bien pour le siecle a venir mais le present est dur a suporter. Mr. Neker est perdu aux yeux de la multitude. Le 12 juillet de cette année, juste le bout de l’an ou Msrs. les duc dorleans et Neker ont ete portes comme idole du peuple, ce même peuple les insulte et les place dans la boue. Quelle versatilité dans lopinion et que pour longtems encor les bonnes gens aimeront a vivre ignoré et loin de la Capitale.—Nous avons fait choix dune abbaye fort simple, fort isolée, pour lachetter, mais jay des concurrens et je crains de ne pas lobtenir.—Nous fessons tout ce que nous pouvons pour subsister et croire aux assignats, le numeraire disparoit largent sachette un prix fou.—Ah pourquoi un si grand espace nous separe til? Jaimerois a chercher près de vous un repos après lequel je soupire. Mr. de Corny aime votre pays, il forme bien des voeux.—Mais il faudroit realiser sa fortune, ma jolie maison est a vendre mais on ne veut pas lachetter. Je ne puis concevoir qui arrette Mde. De brean [Brehan]. Je voudrois être a sa place, je vous lassure.—Mr. de Corny a bien souffert pour sa santé, il ma donné des inquiétudes très vives. Le malheur la vieillesse se peignoient sur son visage. Je le trouve mieux. On na pas encor remboursé sa charge et on ne luy en paye pas même les interets. Degoutez bien toute vos dames de venir en France et assurez les que leur imagination peut seul embellir paris quil ne faut plus venir chercher.
Mr. de Corny est penetre destime pour vous, il vous regrette, et pour luy, et pour moi. Donnez moi vos commissions, donnez en a Mr. de Corny. Lon disoit lautre jour que l’assemblée nationale ne vouloit plus dambassadeurs. Les Cours etrangeres suivroient ce même exemple. Alors chacun naura plus quun agent corresponde[nt]. Si ce roman a lieu, songez a Mr. de Corny. Il aime a soccuper  et je le crois plus malheureux de navoir rien a faire que dêtre presque ruiné.
Mr. Short me donne quelquefois de vos nouvelles. Je voudrois qu’il fut possible de ne pas le remplacer. Il me semble qu’il méritte dêtre bien traité. Mais, sil en est autrement, ne madressez pas celuy qui vous succedera. Je crois quil me feroit de la peine de le voir.
Mr. de la fayette justifie bien ladoption quon en a fait en amerique. Cest une prudence, une tranquilité, une perseverance qui le font adorer. Je crois quil ne peut y avoir que les mechans qui [luy] refusent justice. Adieu mon cher Monsieur croyez a mes sentiments pour vous, ils sont inalterables.
Mr. Church est membre du parlement Angelique se porte très bien. Kitty ne mécrit plus. Mais l’essentiel, cest que sa mère soit contente delle et elle l’est.
